                                  Case 21-10709-BLS                  Doc 1        Filed 04/15/21           Page 1 of 23


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Money.Net Incorporated

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  175 Varick Street #556                                          9 East 8th Street #277
                                  New York, NY 10014-1001                                         New York, NY 10003
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York County NY                                              Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.money.net/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case 21-10709-BLS                   Doc 1        Filed 04/15/21            Page 2 of 23
Debtor    Money.Net Incorporated                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5191

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                        Chapter 9
     A debtor who is a “small           Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                      The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                       Case 21-10709-BLS                      Doc 1      Filed 04/15/21             Page 3 of 23
Debtor    Money.Net Incorporated                                                                        Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                           Case 21-10709-BLS               Doc 1       Filed 04/15/21          Page 4 of 23
Debtor   Money.Net Incorporated                                                     Case number (if known)
         Name

                            $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                            $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                                  Case 21-10709-BLS                   Doc 1        Filed 04/15/21             Page 5 of 23
Debtor    Money.Net Incorporated                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 15, 2021
                                                  MM / DD / YYYY


                             X   /s/ Janet Christofano                                                    Janet Christofano
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Financial Officer




18. Signature of attorney    X   /s/ Matthew P. Ward                                                       Date April 15, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew P. Ward
                                 Printed name

                                 Womble Bond Dickinson (US) LLP
                                 Firm name

                                 1313 North Market Street
                                 Suite 1200
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-252-4338                  Email address      matthew.ward@wbd-us.com

                                 4471 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
               Case 21-10709-BLS         Doc 1     Filed 04/15/21     Page 6 of 23




                   CERTIFICATION REGARDING MEETING OF
             THE BOARD OF DIRECTORS MONEY.NET INCORPORATED

                                          April 15, 2021

       The board of directors (the “Board”), of Money.net Incorporated, a Delaware corporation
(the “Company”), took the following actions and adopted the following resolutions pursuant to the
laws of the State of Delaware at a meeting of the Board held on April 14, 2021:

                                      CHAPTER 7 FILING

WHEREAS, the Board has considered the liabilities and liquidity situation of the Company, the
strategic alternatives available to it, and the effect of the foregoing on the Company’s business;
and

WHEREAS, the Board has had the opportunity to consult with advisors and fully consider each
of the strategic alternatives available to the Company; and

WHEREAS, the Company is unable to pay its debts as they come due; and

WHEREAS, the Board has determined in an exercise of its business judgment that it is in the best
interest of the Company and all of its stakeholders for the Company to file a voluntary petition
under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) as soon as
reasonably practicable.

NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Board, it is desirable
and in the best interests of the Company, its creditors, and other parties in interest, that the
Company shall be, and hereby is, authorized, empowered, and directed to file or cause to be filed
voluntary petitions for relief under the provisions of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware, or another court of proper jurisdiction (the
“Bankruptcy Court”); and be it further

RESOLVED, that the Chief Executive Officer, Chief Financial Officer, Chief Restructuring
Officer, or any other duly-appointed officer of the Company (collectively, the “Authorized
Officers”), acting alone or with one or more other Authorized Officers, be, and each of them hereby
is, authorized, empowered, and directed to execute and file on behalf of the Company all petitions,
schedules, lists, and other motions, papers, or documents (including the filing of financing
statements), and to take any and all action that they deem necessary, appropriate, or desirable to
obtain such relief, including, without limitation, any action necessary, appropriate, or desirable to
maintain the ordinary course operation of the Company’s business; and be it further

                             RETENTION OF PROFESSIONALS

WHEREAS, the Board has determined that it is advisable and in the best interest of the Company
to retain certain professionals in connection with the foregoing.
               Case 21-10709-BLS          Doc 1     Filed 04/15/21      Page 7 of 23




NOW, THEREFORE BE IT RESOLVED, that each of the Authorized Officers be, and hereby
is, authorized, empowered and directed to employ the law firm of Womble Bond Dickinson (US)
LLP, as the Company’s counsel, to represent and assist the Company in carrying out its duties
under the Bankruptcy Code and to take any and all actions to advance the Company’s rights and
remedies, including filing any pleadings on behalf of the Company; and, in connection therewith,
each of the Authorized Officers, with power of delegation, is hereby authorized, empowered, and
directed to execute appropriate retention agreements and make any payments in connection
therewith in accordance with applicable law; and be it further

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized,
empowered, and directed to employ any other professionals to assist the Company in carrying out
its duties under the Bankruptcy Code; and be it further

RESOLVED, that each of the Authorized Officers be, and they hereby are, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, and to take
and perform any and all further acts and deeds that each of the Authorized Officers deem
necessary, proper, or desirable in connection with the Chapter 11 Cases, with a view to the
successful prosecution of such cases; and be it further

                                GENERAL AUTHORIZATIONS

RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
they hereby are, authorized, empowered, and directed, in the name of and on behalf of the
Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in such
officer’s or officers’ judgment, shall be necessary, advisable or desirable in order to fully carry out
the intent and accomplish the purposes of the resolutions adopted herein; and be it further

RESOLVED, that the Company and the Board has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing resolutions, as may be required
by the organizational documents of the Company, or hereby waive any right to have received such
notice; and be it further

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated by the
foregoing resolutions done in the name of and on behalf of the Company, which acts would have
been approved by the foregoing resolutions except that such acts were taken before the adoption
of these resolutions, are hereby in all respects approved and ratified as the true acts and deeds of
the Company with the same force and effect as if each such act, transaction, agreement, or
certificate has been specifically authorized in advance by resolution of the Board; and be it further

RESOLVED, that each of the Authorized Officers (and their designees and delegates) be, and
hereby are, authorized, empowered, and directed to take all actions, or to not take any action in the



                                                  -2-
              Case 21-10709-BLS      Doc 1     Filed 04/15/21   Page 8 of 23




name of the Company, with respect to the transactions contemplated by these resolutions
hereunder, as such Authorized Officer shall deem necessary or desirable in such Authorized
Officer’s reasonable business judgment, as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein.


                        [Remainder of Page Intentionally Left Blank]




                                             -3-
              Case 21-10709-BLS        Doc 1         Filed 04/15/21      Page 9 of 23




      IN WITNESS WHEREOF, the undersigned, being a duly appointed officer of the
Company, certifies, pursuant to 28 U.S.C. § 1746, that the above resolutions were adopted by a
unanimous Board as of the date first written above.




                                                           Morgan Downey
                                                           Title: Chief Executive Officer




                                     [Signature Page to Resolution]
                                    Case 21-10709-BLS                   Doc 1     Filed 04/15/21      Page 10 of 23




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      Money.Net Incorporated                                                                      Case No.
                                                                                 Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Money.Net Incorporated in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 April 15, 2021                                                      /s/ Matthew P. Ward
 Date                                                                Matthew P. Ward
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Money.Net Incorporated
                                                                     Womble Bond Dickinson (US) LLP
                                                                     1313 North Market Street
                                                                     Suite 1200
                                                                     Wilmington, DE 19801
                                                                     302-252-4338 Fax:302-252-4330
                                                                     matthew.ward@wbd-us.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                    Case 21-10709-BLS                 Doc 1         Filed 04/15/21    Page 11 of 23




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Money.Net Incorporated                                                                       Case No.
                                                                                Debtor(s)                Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Financial Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       April 15, 2021                                          /s/ Janet Christofano
                                                                     Janet Christofano/Chief Financial Officer
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                       Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                           Creditor Matrix
                                                                                                                 Page 12 of 23                               In re Money.Net Incorporated



Notice Party                            Address
158852 Canada Inc.                      5596 Queen Mary Road, Montreal, Quebec, H3X 1W7 Canada
AA&H Glass and Mirror Inc.              AA&H Glass and Mirror Inc. 283 Avenue O Brooklyn NY 11230
Abbey Locksmiths, Inc.                  Abbey Locksmiths, Inc. 1558 2nd Avenue New York, NY 10028
About.com                               About.com PO Box 26139 New York, NY 10087-6139
Access Network Services                 Access Netowrk Services 26012 Marguertite Parkway H415 Mission Viejo, CA 92692
Accupoint Solutions, LLC                Accupoint Solutions, LLC P.O. Box 831 Belmar, NJ 07719
Acquiremedia                            c/o Warren A. Schneider & Assoc PC 275 Madison Avenue - Suite 1100 New York, NY 10016
Adauction.com                           Adauction.com 188 The Embarcadero - 3rd floor San Francisco, CA 94105 ATTN: ACCTS REC
Adelphia                                Adelphia 11435 W Palmetto Pk Rd STE D Boca Raton, FL 33428-5484
Adeptus Partners LLC                    Adeptus Partners LLC 3311 Olney Sandy Spring Road Olney, MD 20832
Adobe                                   Adobe Systems Incorporated 75 Remittance Drive Suite 1025 Chicago, IL 60675-10252
Adobe Systems Incorporated              Adobe Systems Incorporated 29322 Network Place Chicago, IL 60673-1293
ADP TOTALSOURCE                         ADP TOTALSOURCE One Penn Plaza, 23rd floor New York, NY 10119
ADP TOTALSOURCE (Insurance Billing)     ADP TOTALSOURCE (Insurance Billing) 10200 Sunset Drive Miami, FL 33173-3033
ADP, Inc.                               ADP, Inc. 99 Jefferson Road #220 Parsippany, NJ 07054 ATTN: Pam Reyolds Mailstop #314
Advertisement Banners.com_              Advertisement Banners.com_ 5101 E. La Palma Ave - #100 Anaheim, CA 92807 ATTN: Accts Rec
Advertising.com                         Advertising.com 1020 Hull Street - #200 Baltimore, MD 21230 ATTN: Accounting
Aetna US Healthcare                     Aetna Life Insurance Company P.O. Box 7247-0213 Philadelphia, PA 19170-0213
AFCO                                    AFCO PO Box 19639 Newark, NJ 07195-0639
AG Grid Ltd                             AG Grid Ltd 4-5 Bonhill Street London EC2A 4BX UK
AIQ, Inc                                AIQ, Inc. 270 Rutherford Boulevard, Suite 203 Clifton, NJ 07014
Aire-Master                             Aire-Master PO Bix 1024 Toms River, NJ 08754
Akamai Technologies                     Akamai Technologies General Post Office PO Box 26590 New York, NY 10087-6590
Amanda Walmac                           Amanda Walmac 24 Rob Rider Road Redding, CT 06896
Ambiron TrustWave                       Ambiron TrustWave 120 N. LaSalle Street Suite 1250 Chicago, IL 60602
America Invest                          America-Invest.com 4223 Glencoe Ave #B130 Marina Del Ray, CA 90292-8827 ACCTS RECEIVABLE
America Online                          America Online c/o NCO Financial Systems POB 7768 Metarie, LA 7010 ATTN: Paul Simpson
American Stock Exchange                 American Stock Exchange POB 757510 Philadelphia, PA 19175-7510
Andras Bodrog                           Andras Bodrog 250 West 20th Street #1FE New York, NY 10011
Andre Meyer Ventures                    c/o Joseph Kushner 361 Canal Street, New York, NY 10013
Andru Eron                              Andru Eron 114 Bedford Avenue #3R Brooklyn, NY 11249
Anevis Solutions GmbH                   Anevis Solutions GmbH Eichendorffstr. 12e 97072 Wurzburg Germany
ANYINTELLI INC                          ANYINTELLI INC 1779 81st Street - #C4 Brooklyn, NY 11214
Aphrodite Place, 555 Lacey Road, LLC    Aphrodite Place, 555 Lacey Road, LLC Sea Pine Motor Inn 535 Route 9 Waretown, NJ 08758
Apt 10 LLC                              Apt 10 LLC 150 Sullivan St - #10 New York, NY 10012
Arque Advisors, LLC                     Arque Advisors, LLC 17 Elm Place Rye, NY 10580 ATTN: David G. Bullock
Arrow Promotional                       Arrow Promotional 6 West 20th Street - 3rd fl New York, NY 10011
ARS Construction                        ARS Construction 86-14-95 Avenue Queens, NY 11416 ATTN: Allan Soman
Associated Press                        Associated Press PO Box 414212 Boston, MA 02241-4212
ASX Operations Pty Ltd.                 ASX Operations Pty Ltd. ABN 42 004 523 782 PO Box H224 Australia Square Sydney NSW, Sydney 1215 Australia
AT&T Corp.                              AT&T Corp. c/o Danielle M. DeFilippis, Esq. Norris McLaughlin & Marcus, P.A. 875 Third Avenue - 8th fl New York, NY 10022
AtHoc, Inc.                             AtHoc, Inc. 5 Thomas Mellon Circle, Suite 150 San Francisco, CA 94134
Atlantis Partners                       Atlantis Partners 206 Newbury Street Boston, MA 02116
Atlassian                               Atlassian Level 6, 341 George St Sydney NSW 2000 Australia
Auto Direct Leasing                     5596 Queen Mary Road, Montreal, Quebec, H3X 1W7 Canada
AWS Convergence Technologies            AWS Convergence Technologies c/o NCO POB 41593 Philadelphia, PA 19101 FILE#P73598




51917563_1                                                                                                                                                                    Page 1 of 12
                                            Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                                Creditor Matrix
                                                                                                                     Page 13 of 23                               In re Money.Net Incorporated



Notice Party                                 Address
BankDirect Capital Finance                   BankDirect Capital Finance PO Box 660448 Dallas, TX 75266-0448
Barchart                                     Barchart 209 W. Jackson Blvd Chicago, IL 60606 ACCTS REC
Barst Mukamal & Kleiner LLP                  Barst Mukamal & Kleiner LLP Two Park Avenue - 19th fl New York, NY 10016
BATS Global Markets, Inc.                    BATS Global Markets, Inc. BIN #150020 P.O. Box 790051 St. Louis. MO 63179-0051
Bell, Boyd & Lloyd LLC                       Bell, Boyd & Lloyd LLC Three First National Plaza 70 West Madison Street - Suite 3100 Chicago, IL 60602-4207 ATTN: Stephen J. O'Neil
Bert Taras                                   Bert Taras POB 140 Old Westbury, NY 11568
Beth Comer                                   Beth Comer 104 Lindsey Lane Dothan, AL 36305
Birns Telecom Inc.                           Birns Telecom Inc. 233 West 17th Street New York, NY 10011
Blanca Flores                                Randy Charran 155 Spring Street - 3rd floor New York, NY 10012
Bloomberg.com                                Bloomberg.com PO Box 32316 Hartford, CT 06150-2316 ACCTS REC
Board of Trade of the City of New York       Board of Trade of the City of New York One North End Avenue - 13th floor New York, NY 10282 ATTN: A/R
Bobelridge.com                               Bobelridge.com 139 RainTree Crossing Hatfield, PA 19440
Bomser & Studnicky                           Bomser & Studnicky LLP 853 Broadway #1001 New York, NY 10003 ATTN: Lawrence J. Studnicky III
Bourse de Montreal                           Bourse de Montreal Tour de la Bourse, CP 61, 800 Square Victoria, Montreal Quebec H4Z 1A9 CANADA
Brandlift Inc.                               Brandlift Inc. 5967 West 3rd Street - #201 Los Angeles, CA 90036 ATTN: Sander Horvath
Brandstyle Communications                    Brandstyle Communications 14 East 60th Street - Suite 407 New York, NY 10022
Brian E. and Danielle King                   14 Old Stable Way, Colts Neck, NJ 07722
Briefing.com                                 Briefing.com 875 Mahler Road #216 Burlingame, CA 94010-1612
Briefing.com (ADV)                           Briefing.com 875 Mahler Road #216 Burlingame, CA 94010 ATTN: Accts Rec
Brodsky LLC                                  Brodsky LLC 305 Broadway - 14th floor New York, NY 10007
Burst Media                                  Burst Media 8 New Englanc Exec Prk Burlington, MA 01803
Busy Bee Cleaning Service                    Busy Bee Cleaning Service POB 113 New York, NY 10159
CABLE Inc.                                   240 St. Jacques West Street Suite 500, Montreal, Quebec, H2Y 1L9 Canada
CalcXML                                      CalcXML POB 1541 Riverton, UT 84065
Calypso Productions                          Calypso Productions 222 US Highway 1 Suite #215 Tequesta, FL 33469
Cambridge FIS LLC                            Cambridge FIS LLC 5 Lanaray Park Fairport, NY 14450
Carolee Lowry                                Carolee Lowry 427 St. John's Place #3B Brooklyn, NY 11238
Carroll Services LLC                         Carroll Services LLC 19680 Marino Lake Cir. #2403 Miromar Lakes, FL 33913
Castronovo & McKinney, LLC                   Castronovo McKinney, LLC 280 Park Avenue New York, NY
CBOE (ADV)                                   Aaron Durlam CBOE 400 S. LaSalle Street - 5th fl Chicago, IL 60605
CBOE (AFFIL)                                 CBOE.com 400 South LaSalle Street Chicago, IL 60605 ATTN: Aaron Durlam
Cboe Bats, LLC                               Cboe Bats, LLC 28851 Network Place Chicago, IL 60673-1288
CBOE Futures Exchange                        CBOE Futures Exchange 400 South LaSalle Street Chicago, IL 60605
CFRA (acq First Bridge)                      CFRA POB 28467 New York, NY 10087-8467
Charter Financial Publishing Network, Inc    Charter Financial Publishing Network, Inc POB 7550 Shrewsbury, NJ 07702-7550
ChartIQ                                      ChartIQ 609 East Market Street Suite 111 Charlottesville, VA 22902
Chester Mountain                             Chester Mountain 27 Conklin Street Farmingdale, NY 11735
Chicago Board of Options Exchange            Chicago Board of Options Exchange 400 S. LaSalle Chicago, IL 60605-1023
Chicago Board of Trade                       Chicago Board of Trade 4338 Paysphere Circle Chicago, IL 60674
Chicago Mercantile Exchange                  Chicago Mercantile Exchange POB 70-910 CHicago, IL 60673-7672 ATTN: A/P
Chineseinvestor.com                          Chineseinvestor.com 411 East Huntington Drive - #313 Arcadia, CA 91006 ATTN: Accts Rec
Chris Barsanti                               Chris Barsanti 222 East Pearson Street #603 Chicago, IL 60611
Cingular Wireless                            Cingular Wireless pob 17542 Baltimore, MD 21297-1542
Citizens Conferencing                        Citizens Conferencing PO Box 1053 Bedford, IL 60499-1053
Clifton Brokerage Corporation                Clifton Brokerage 196 South Water Street Greenwich, CT 06830
CMS Webview plc                              CMS Webview plc 46 Aldgate High Street London, EC3N 1AL England




51917563_1                                                                                                                                                                          Page 2 of 12
                                            Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                                Creditor Matrix
                                                                                                                     Page 14 of 23                               In re Money.Net Incorporated



Notice Party                                 Address
CNBC.com                                     NBC 30 Rockefeller Plaza - Rm 5135E-1 New York, NY 10112 ATTN: Brian Wong
Cogent Communications, Inc.                  Cogent Communications, Inc. P.O. Box 791087 Baltimore, MD 21279-1087
Coinmarketcap                                Coinmarketcap 8 The Green, STE 6703 DE 19901
Computershare                                Computershare 14257 Collection Center Drive CHicago, IL 60693 Accts Receivable
Comtex News Network                          Comtex News Network Lockbox 510259 POB 7777 Philadelphia, PA 19175-0259
Con Edison                                   Con Edison JAF STATION POB 1702 New York, NY 10116-1702
Cooley Godward Kronish PPL                   Cooley Godward Kronish PPL 101 California Street - 5th fl San Francisco, CA 94111-5800
Corum Group Ltd.                             Corum Group Ltd. 10500 NE 8th Street - #1500 Bellevue, WA 98004-4355
Cozmo SEO Power Inc.                         Cozmo SEO Power Inc. 2711 N. Haskell Avenue #550 Dallas, TX 75204 ATTN: Nick Turchiano
CQG, Inc.                                    CQG, Inc. Attn: Billing 1999 Broadway - Suite 1550 Denver, CO 80202
CQG, Inc.                                    CQG, Inc. Attn: Billing 1999 Broadway - Suite 1550 Denver, CO 80202
Crains Communications                        Crains Communications POB 64000 DEPT 64572 Detroit, MI 48264-0572 ATTN: ACCTS REC
Creative Spaces                              Creative Spaces 99 Hudson Street - 5th floor New York, NY 10013 ATTN: Tyler Boyd
Critical Path                                Critical Path Inc. DEPT. 33042 BOX 39000 San Francisco, CA 94139-3042 ATTN: ACCTS RECEIVABLE
CSC                                          CSC POB 13397 Philadelphia, PA 19101-3397
CSI                                          CSI 200 West Palmetto Park Road - #200 Boca Raton, FL 33432 ATTN: Nassrin Berns
CT Corporation System                        CT Corporation System PO Box 4349 Carol Stream, IL 60197-4349
Currenex                                     Currenex, Inc. c/o State Street Box 5123 Boston, MA 02206
CurrentMail                                  CurrentMail 222 US Highway 1 Suite #215 Tequesta, FL 33469
Cydoor Technologies                          Cydoor Technologies 135 West 29th Street - #302 New York, NY 10001
Daniel Elituv                                c/o Trimera Group 555 Rue Cypihot
Dara Partners                                Dara Partners L.P. 301 East 66th Street New York, NY 10065
Dataminr, Inc.                               Dataminr, Inc. 6 East 32nd Street - 2nd fl New York, NY 10016
David Cytrynbaum                             11 Rd Northcote, Hampstead, Quebec H3X 1P6
Daytraders.com                               Daytraders.com PO Box 150 Pacific Grove, CA 93950
Daytrading Intl.com                          Daytrading Intl.com 113 West Porter Kirksville, MO 63561 ATTN: Accts Rec
Decimal Point Analytics Private Ltd.         Decimal Point Analytics Private Ltd. 5-A B-Wing, Trade Star Bldg, J.B. Nagar Andheri Kurla Road, Andheri Mumbai 40059 Maharasthra, 99 22 6788 5800 India
Delaware Secretary of State                  Delaware Secretary of State 401 Federal Street - Suite 4 Dover, DE 19901
Delaware State Treasury                      820 Silver Lake Blvd., Suite 100, Dover, DE 19904
Dell Marketing LP                            Dell Marketing LP One Dell Way Round Rock, TX 78682
Delphi/Prospero                              Prospero 141 Portland Street Cambridge, MA 02139
Denise SooHoo                                Denise SooHoo 327 East 48th Street - #32B New York, NY 10017
Department of State                          Department of State Division of Corporations 99 Washington Avenue Albany, NY 12231-0001
Deutsche Borse AG (*CVT 3699.96EUROS ADJ)    Deutsche Borse AG (*CVT 3699.96EUROS ADJ)
DFS Acceptance                               DFS Acceptance 99355 Collections Center Drive Chicago, IL 60693
DHL                                          DHL POB 4723 Houston, TX 77210-4723
digiTRADE, Inc.                              Thomson Financial Inc c/o Satterlee Stephens Burke & LLP 230 Park Avenue New York, NY 10169-0079
Don Lipper                                   Don Lipper 4430 Cahuenga Blvd. #4 Toluca Lake, CA 91602-2320
Donnelley Financial Solutions                Donnelley Financial, LLC POB 842282 Boston, MA 02284-2282
DotEx International Limited                  DotEx International Limited Exchange Plaza Plot No C/1 G-Block Bandra-Kurla Comlex Bandra (East), Mumbia-400 051, Mumbai 400 051 India
Doubleclick, Inc.                            Doubleclick, Inc. c/o Credit Clearing House 200 Business Park Dr Armonk, NY 10504-1712 re:#274212
Douglass Zhou (emp)                          Douglass Zhou 255 Voorhis Avenue River Edge, NJ 07661
Dow Jones & Co., Inc. (adv)                  Dow Jones & Co., Inc. (adv) Natl Advertising Svc Ctr 8251 Presidents Drive Orlando, FL 32809
Dow Jones & Company                          Dow Jones Indexes POB 4137 New York, NY 10261
DR ESQ, LLC                                  DR ESQ, LLC c/o Faye Roeber 12 Bridge Creek Lane Forked River, NJ 08731
Drew Levitt                                  Drew Levitt 4700 N.W. Boca Raton Boulevard Suite 302 Boca Raton, Florida 33431




51917563_1                                                                                                                                                                          Page 3 of 12
                                            Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                                Creditor Matrix
                                                                                                                     Page 15 of 23                               In re Money.Net Incorporated



Notice Party                                 Address
Earthlink (affil)                            Earthlink (affil) 1375 Peachtree Street NW Mail Stop 1A6-03 Atlanta, GA 30309 ATTN: Jennifer Ockerman
Econoday                                     Econoday 3736 Mt. Diablo Blvd. Suite 205 Lafayette, CA 94549
Edemographic                                 Edemographic 377 North West 6th Court Boca Raton, FL 33432 ATTN: Accts Rec
EDGAR Online, Inc.                           EDGAR Online, Inc. 122 East 42nd Street - Suite 2400 New York, NY 10168 ATTN: Marc Seid
Elaina Sherman_                              Elaina Sherman_ 5 Long Meadow Road Commack, NY 11725
Emmet L. Hollins                             Emmet L. Hollins 6047 Buena Vista Ave Oakland, CA 94618
Erik Wickman                                 Erik Wickman 135 West 24th Street #4A New York, NY 10011
eStocktrading.net                            eStocktrading.net 20532 El Toro Road #209 Mission Viejo, CA 92692 ATTN: Accts Payable
Euronext                                     Euronext, N.V. Beursplein 5, 1012 JW Amsterdam, Netherlands
eXact Advertising                            eXact Advertising 1372 Broadway, 20th floor New York, NY 10018 ATTN: Ami Weinberg
Excello-Harrington Electrical Contracting    Excello-Harrington Electrical Contracting
Exchange Data International Ltd              Exchange Data International Ltd 5-7 Highgate Road London NW5 1JY
Ezcor                                        Ezcor Online 7110 Northwest 4th Avenue Boda Raton, FL 33487
Fab Media                                    Fab Media 670 Broadway - #301 New York, NY 10012
fastclick                                    fastclick 5385 Hollister Ave #201 Santa Barbara, CA 93111 ATTN: Accts Rec
Fiasco.ca                                    Fiasco.ca Unit 1, 300 Somervale Gardens Pointe-Claire, Quebec CANADA
FinanCenter.com                              FinanCenter.com 1860 E. River Road Tucson, AZ 85718
Financial Agent                              Financial Agent Federal Tax Deposit Processing P.O. Box 970030 St. Louis, MO 63197
Fire Department, City of New York            Fire Department, City of New York Bureau of Legal Affairs Administrative Enforcement Unit 9 MetroTech Center Brooklyn NY 11201-3857
Flashspot                                    Flashspot 150 Lafayette St New York, NY 10013 Accts rec
Flonetwork                                   Flonetwork 260 King Street East - Bldg B Toronto, Ontario M5A 1K3 CANADA Attn: Accts Receivable
FM Ring                                      FM Ring 20 West 47th Street New York, NY 10036
Fordex, Inc.                                 Fordex, Inc. 68-44 Burns Street - Suite C4 Forest Hills, NY 11375
Four Star Cleaning                           Four Star Cleaning c/o Dun & Bradstreet POB 318064 Independence, OH 44131 ATTN: 188417968
Franchise Tax Board                          Franchise Tax Board POB 942857 Sacramento, CA 94257-0501
Franke, Gottsegen, Cox Architects            Franke, Gottsegen, Cox Architects 451 Greenwich Street - 6th fl New York, NY 10013
FreeRealTime.com, Inc._                      FreeRealTime.com, Inc._ 22365 El Toro Road - #224 Lake Forest, CA 92630 ATTN: Mike Neufeld
FTSE International Limited                   FTSE International Limited 10 Paternoster Square London EC4M 7LS
Gary Hicks                                   Gary Hicks 592 Georgia - #2R New York, NY
Gaurav Saharia                               Gaurav Saharia 320 Central Park West New York, NY 10025
Gerald Weinberg                              Gerald Weinberg 90 State Street Albany, NY 12207
Gerry LaBarbera                              Gerry LaBarbera 600 Revere Drive Yorktown Heights, NY 10598
Global Expo Connect                          Global Expo Connect 9450 SW Gemini Dr. #36057 Beaverton, OR 97008-7105
Global Retail Advisors                       Global Retail Advisors 379 West Broadway New York, NY 10012
Globalitronix                                Globalitronix 405 Lexington Avenue - #3500 New York, NY 10174
Globix                                       Globix Corporation 139 Centre Street New York, NY 10013
GMG Ventures I LLC                           451 Terracina Way, Naples, FL 34119
Goinvest.com                                 Goinvest Acq COrp 30851 Agoura Road Suite 102 Agoura Hills, CA 91301 ATTN: Accts Rec
Grant Thornton LLP                           Grant Thornton LLP ATTN: Regional Controller 60 Broad Street New York, NY 10004
Graphlink Studios                            Graphlink Studios 330 East 63rd Street New York, NY 10021
Green Circle Consulting Inc                  Green Circle Consulting Inc 134 West 11th St - #2 New York, NY 10011
Greenwich Village Lock                       Greenwich Village Lock
Grubhub Holdings                             Grubhub Holdings PO Box 12470 Newark, NJ 07101-3570
Hamrick's Inc.                               Hamrick's Inc. 742 Peachoid Road Gaffney, SC 29341-3440
Hardrightedge.com                            Hardrightedge.com 8055 South Garfield Way Littleton, CO 80122
Harold L. Van Arnem                          Harold L. Van Arnem 46 Greenwich Avenue New York, NY 10011




51917563_1                                                                                                                                                                         Page 4 of 12
                                            Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                                Creditor Matrix
                                                                                                                      Page 16 of 23                                In re Money.Net Incorporated



Notice Party                                 Address
Harvey S. Sander                             Harvey S. Sander Attorney At Law 450 Seventh Avenue - #1304 New York, NY 10123
Haven New York , LLC                         Haven New York, LLC 9 Desbrosses Street - #303 New York, NY 10013
Heather Chidiac                              6139 dakota Circle, Boomfield Hills, MI 48301
Hired, Inc.                                  Hired, Inc. DEPT LA 24566 PASADENA, CA 91185-4566
Hoberman, Miller, Goldstein & Lesser, P.C    Hoberman, Miller, Goldstein & Lesser, P.C 226 West 26th Street New York, NY 10001-6785
Homestore Management                         Homestore Management 30700 Russell Ranch Road Westlake Village, CA 91362 ATTN: Accts Rec
Hoover's                                     Hoover's 5800 Airport Blvd. Austin, TX 78752-3812 ATTN: ACCTS REC
Host Internet Network Services               Host Internet Network Services 7333 Ashley Shores Circle Lake Worth, FL 33467
Hot Jobs                                     Hot Jobs POB 27818 Newark, NJ 07101-7818 ATTN: ACCTS REC
Hurricane Electric                           Hurricane Electric 760 Mission Court Fremont, CA 94539
Hyatt Hotels                                 Hyatt Hotels
Hyperfeed Technologies (DATA)                Hyperfeed Technologies Inc. c/o George Miller c/o Edward DiDonato, Fox Rothschild 2000 Market Street - 11th fl Philadelphia, PA 19103
ICE Data L.L.P.                              ICE Data L.L.P. 55 East 52nd Street - 40th floor New York, NY 10055
ICS Network Systems, Inc.                    ICS Network Systems, Inc. 620 Johnson Avenue Box 451 Bohemia, NY 11716 ATTN: Accts Rec
IESI NY Corporation                          IESI NY Corporation POB 34233 Newark, NJ 07189-0233
ILX Systems                                  ILX Systems P.O. Box 71601 Chicago, IL 60694-1601
INAC Corp                                    INAC Corp Dept CH 10433 Palatine, IL 60055-0433
InfoSpace                                    InfoSpace, Inc. 601 108th Avenue NE Suite 1200 Bellevue WA 98004
Infospace (adv)                              Infospace 601 108th Avenue - #1200 Bellevue, WA 98004 Accts Rec
IntelliBusiness, Inc.                        IntelliBusiness, Inc. 4 Larkspur Drive Plainsboro, NJ 08536
Interactive Data Corporation                 Interactive Data Corporation c/o Trachtenberg Rodes & Friedberg LLP 545 Fifth Avenue New York, NY 10017 ATTN: Barry J. Friedberg
InterCall                                    InterCall POB 281866 Atlanta, GA 30384-1866
Internal Revenue Service                     P.O. Box 7346, Philadelphia, PA 19101-7346
International Web Technologies               International Web Technologies 9715 West Broward Blvd. Suite 302 Fort Lauderdale, FL 33322
Internet Technology Corp.                    Internet Technology Corp. DBA USABanners.com 1740 E. Garry Ave. - Suite 103 Santa Ana, CA 92705
Internet Wire                                Internet Wire 5757 W. Century Blvd. - #200 Los Angeles, CA 90045 ATTN: Len Jackson
Into the Sun Advertising                     Into the Sun Advertising 159 West 53rd Str New York New York 10019
Investingsystems.net                         Investingsystems.net POB 15923 Amelia Island, FL 32035 ATTN: Accts Rec
Investingsystems.net (ADV)                   Investing Systems Inc. POB 15923 Fernandina Beach, FL 32035-3116
Investment Challenge.com                     Investment Challenge.com 300 Pearl Street - #200 Buffalo, NY 14202 ATTN: Accts Receivable
Investment Content Corporation               Investment Content Corporation PO Box 69 Agoura Hills, CA 91376 ATTN: Ely Mandel
Investors Alley                              Investors Alley One Greentree Center - Suite 201 Marlton, NJ 08053 ACCTS RECEIVABLE
Iron Mountain                                Iron Mountain PO Box 27128 New York, NY 10087-7128
iWon                                         iWon Inc. 1 Bridge Street - Suite 42 Irvington, NY 10533 ACCTS RECEIVABLE
J.C. Communications, Inc.                    J.C. Communications, Inc. 500 North Main Street - #2 Lanlac II Lanoka Harbor, NJ 08734 ATTN: Nancy Joyce
Jacek Grygiel                                Jacek Grygiel Pstragowa 43/22 91-496 Lodz, Polsak / Poland
Jack H. Halperin, Esq.                       Jack H. Halperin, Esq. 361 Silver Court Woodmere, NY 11598
Jacobsons Flowers                            Jacobsons Flowers
Jagnotes.com                                 JagNotes.com 1415 Wykoff Road - Suite 202 Farmingdale, NJ 07727 ACCTS RECEIVABLE
Jaluco LLC                                   Jaluco LLC c/o Alfa Dev Magt 15 West 18th St. - #200 New York, NY 10011
Janet Christofano_                           20 Fifth Avenue - #7B New York, NY 10011
Jaroslawicz & Jaros                          Jaroslawicz & Jaros 225 Broadway - 24th floor New York, NY 10038 ATTN:Robert Tolchin
Jason Baxter                                 Jason Baxter c/o The Law Offices of Daniel A. 630 3rd Avenue, 18th Floor New York, New York 10017
Jason Reilly                                 Jason Reilly 61 West 9th Street- #10C New York, NY 10011
Jeff Wuorio                                  Jeff Wuorio 1618 Long Plains Road Buxton, ME 04093
Jeffrey Sun                                  10 Bond Street #3E, New York, NY 10012




51917563_1                                                                                                                                                                           Page 5 of 12
                                        Case 21-10709-BLS               Doc  1 Filed 04/15/21
                                                                          Creditor Matrix
                                                                                                              Page 17 of 23                  In re Money.Net Incorporated



Notice Party                             Address
Jennifer Bergen_                         Jennifer Bergen Money.Net Incorporated 535 Lacey Road Forked River, NJ 08731
Jennifer Fan                             Jennifer Fan 28 Laight Street #2C New York, NY 10013
Jennifer Weed                            Jennifer Weed 2013 Breton Court Yorktown Heights, NY 10598
Jerome DeSantis                          Jerome DeSantis 212 East 83rd Street - Apt. 3B New York, NY 10028
Jersey Central Power & Light             Jersey Central Power & Light POB 3687 Akron, OH 44309-3687
Jesse J. and Tyler W. Jenner             Jesse J. and Tyler W. Jenner 430 Park Avenue Rye, NY 10580
Jim Pritchard                            Jim Pritchard 1675 York Avenue #23M New York, NY 10128
John and Georgianne Chiusolo             John and Georgianne Chiusolo 265 Spring Vally Avenue Hackensack, NJ 07601
John Draper                              John Draper 36163 Fremont Blvd. #143 Fremont, CA 94536
John Russell                             John W. Russell 27 Hall Avenue #3 Somerville, MA 02144
Jon A. Knotts                            Jon A. Knotts
Jones, Day, Reavis & Pogue               Jones, Day, Reavis & Pogue 222 East 41st Street New York, NY 10017-6702 ATTN: Accts Rec
Joseph & Maryann Ricca                   241 Kenwood Avenue, Staten Island, NY 10312
Joseph Capone                            Joseph Capone 251 West 15th Street #22 New York, NY 10011
Kangaroo Canada Inc.                     Kangaroo Canada Inc. 19 Torrance Woods Brampton, Ontario L6Y 2T1 CANADA
Karen Schram                             Karen Schram 1016 Stratford Lane East Bloomfield Hills, MI 48304
Karens's Messenger                       Karens's Messenger POB 600 New York, NY 10018-6403
Kathleen M. Wolfsgruber                  Kathleen M. Wolfsgruber 134 W Arverne Avenue Ocean Gate, NJ 08740
Katie Sweeney                            Katie Sweeney 4708 Alla Road, #3 Los Angeles, CA 90066
KatSoft Katarzyna Henslok-Matejczyk      KatSoft Katarzyna Henslok-Matejczyk Zytnia 16/70, 01-014 Warszawa, POLAND
Kaye Scholer LLP                         Kaye Scholer LLP 425 Park Avenue New York, NY 10022-3598 ATTN: Cynthia Gilmore
Kazlow & Kazlow                          Kazlow & Kazlow 237 West 35th Street - 14th floor New York, NY 10001
Keynote                                  Keynote c/o Neumann Ent. POB 3237 Danville, CA 94526
Kheifets, Maksym                         Maksym Kheifets 1779 81st Street - #C4 Brooklyn, NY 11214
Kheifets, Timur                          Kheifets, Timur 1779 81st Street - #C4 Brooklyn, NY 11214
King Irrevocable Life Insurance Trust    King Irrevocable Life Ins Trust c/o Danielle King 14 Old Stable Way Colts Neck, NJ 07760
Klein Family Ltd.                        48 Rockledge Drive, Livingston, NJ 07039
Kris Sabey                               Kris Sabey 682 Princess Court Toms River, NJ 08753
Kronish Lieb Weiner & Hellman LLP        Kronish Lieb Weiner & Hellman LLP 1114 Avenue of the Americas New York, NY 10036
Kudzu Research LLC                       Kudzu Research LLC 466 15th Street, Unit 5 Brooklyn, NY 11215
Lacey Municipal Utilities Authority      Aphrodite Plaza LLC 535 Route 9 Waretown Plaza Waretown, NJ 08758
Lasdorf Corporate Services, Inc.         Lasdorf Corporate Services, Inc. 521 D Marine View Avenue Belmont, CA 94002
Law Office of William Coudert Rand       Law Office of William Coudert Rand 711 Third Avenue - #1505 New York, NY 10017 ATTN: William Rand
Law Offices of Mitchell J. Notis         Law Offices of Mitchell J. Notis 32 Kent Street Brookline, MA 02445
Lazydaytrader.com                        Lazydaytrader.com 635 Lake Marine Way Calgary, Alberta T2J 3A4 CANADA ATTN: Frank Van der Lugt
Learnbrite                               Learnbrite 1 East Washington Street Phoenix, AZ 85004-2553
Lehman Brothers                          Lehman Brothers 747 7th Avenue - 13th fl New York, NY 10019 ATTN: Gary Fox - Syndicate Finance
Lesley Alderman                          Lesley Alderman 187 East 4th Street - #4L New York, NY 10009
Lipper                                   Lipper 707 Seventeenth Ave - 22nd fl Denver, CO 80202 ATTN: Stacey
Logmein                                  320 Summer Street, Boston, MA 02210
Lynn Bacon                               803 Sarah Lane, Hampstead, NC 28443
Lynn Bacon                               Lynn Bacon 803 Sarah Lane Hampstead, NC 28443
Mac World Publishing                     Mac World Publishing 301 Howard Street - 16th fl San Francisco, CA 94105
Macaw Tropical Realty                    Macaw Tropical Realty 9240 Overseas Highway - #7 Tavanier, FL 33037
MacWarehouse                             MacWarehouse 3512 State Route 73 South Wilmington, OH 45177
Mail Chimp                               Mail Chimp c/o Rocket Science Group, LLC Ponce DE Leon Ave NE #5000 Atlanta GA 30308




51917563_1                                                                                                                                                    Page 6 of 12
                                       Case 21-10709-BLS                Doc  1 Filed 04/15/21
                                                                          Creditor Matrix
                                                                                                              Page 18 of 23                    In re Money.Net Incorporated



Notice Party                            Address
MailGun                                 MailGun 112 East Pecan Street #1134 San Antonio TX 88205
Make Me Your Home Page                  Make Me Your Home Page 3494 Camino Tassajara PMB 407 Danville, CA 94506
Manhattan Color Graphics                Manhattan Color Graphics
Manhattan Mini Storage                  Manhattan Mini Storage 161 Varick Street New York, NY 10013
Marathon Consulting                     Marathon Consulting 181 N. 11th Street - #406 Brooklyn, NY 11211
Marcia Sierodzinski                     Marcia Sierodzinski 7 Royal Circle Newburgh, NY 12550
Margaret Littman                        Margaret Littman 2315 W. Hutchinson Chicago, IL 60618-2939
Maria O. Santiago                       Maria O. Santiago 37-15 64th Street #1F Woodside, NY 11377
Mark B. Stumer & Assoc, PC              Mark B. Stumer & Assoc, PC 200 Park Avenue South #1511 New York, NY 10003
Mark Malaspina                          1575 Beaver Hollow Road, Toms River, NJ 08755
Mark Scheinbaum                         Mark Scheinbaum
Market Data Express                     Market Data Express 400 South LaSalle Street Chicago, IL 60605
Market Guide Inc.                       Market Guide Inc. 2001 Marcus Avenue Suite S200 Lake Success, NY 11042-1011
MarketAxess                             MarketAxess 55 Hudson Yards - 15th floor New York, NY 10001
Marketfeed.com Incorporated             Marketfeed.com Incorporated 640 Johnson Avenue - #2 Bohemia, NY 11716
Marketshare Recovery                    Marketshare Recovery 200 Broadhollow Road - #207 Melville, NY 11747 ATTN: Tim Schmidt
Marketwatch.com, Inc.                   Marketwatch.com, Inc. 1697 Broadway - 10th floor New York, NY 10019 ATTN: Pete Murray
Mason, Silver, Wenk, & Mishkin, LLC     Mason, Silver, Wenk, & Mishkin, LLC 1033 Skokie Boulevard #250 Northbrook, IL 60062 ATTN: Tim Hirsch
Matt Villano                            Matt Villano 72 Madison Avenue - 12th floor New York, NY 10016
Melissa Kronenberger_                   Melissa Kronenberger 9208 South Monitor Ave Oak Lawn, IL 60453
Mercedes Benz Credit                    Mercedes Benz Credit POB 900 1880 Louisville, KY 40290-1880
MetLife Small Business Center           MetLife Small Business Center POB 804466 Kansas City, Missouri 64180-4466
Metropolitan Life Insurance Company     Metropolitan Life Insurance Company SBC Administration POB 30279 Tampa, FL 33630-3279
Meyer, Suozzi, English & Klein, P.C.    Meyer, Suozzi, English & Klein, P.C. 990 Stewart AVe #300 Garden City, NY 11530-9194
Michael L. O'Brien                      Michael L. O'Brien 29 Summer Street North Easton, MA 02356-2135
Michael Pacheco                         Michael Pacheco 258 West 117th Street #52E New York, NY 10026
Michael Rimer                           Michael Rimer P.O. Box 33157 Indialantic, FL 32903
Michele Ricca                           Michele Ricca 153 East 57th Street #14A New York, NY 10022
Michelle Ricca                          153 East 57th Street, #14A. New York, NY 10022
MidnightTrader, Inc.                    MidnightTrader, Inc. 5604 McKinley Street Bethesda, MD 20817
Monster.com                             Monster.com PO Box 13645 Newark, NJ 07188-0645
Morgan Downey                           Morgan Downey 28 Laight Street #2C New York, NY 10013
Morningstar Inc.                        Morningstar Inc. 2668 Paysphere Circle Chicago, IL 60674-2668
Morningstar.com                         Morningstar.com 145v South LaSalle - #2668 Chicago, IL 60674 ATTN: Colleen Zaczek
Morrison Cohen Singer & Weinstein       Morrison Cohen Singer & Weinstein 750 Lexington Avenue New York, NY 10022
Mosaic Data Solutions                   Mosaic Data Solutions 1880 Oak Avenue - #250 Evanston, IL 60201-5937
Mr. Swing (affil)                       Mr. Swing (affil) Dennenweg #1 Nieuwpoort, Belgium 8620
MSI List Marketing - Brokerage          MSI List Marketing - Brokerage 738 E. Dundee Road #321 Palatine, IL 60074
Mubashar Iqbal_                         Mubashar Iqbal_ 1 Suffolk Lane Clifton Park, NY 12065
Multex                                  Multex.com, Inc. 100 William Street - 7th fl New York, NY 10038 ATTN: Adela Vargas
Myoda Computer Centers                  Myoda Computer Centers 1070 N. Roselle Road Hoffman Estates, IL 60195 ATTN: Charles Cheng
MyPoints.com                            MyPoints.com 1375 East Woodfield Road Suite 300 Schaumberg, IL 60173 ATTN: Bill Penzel
Nancy Donenfeld Scherer                 Nancy Donenfeld Scherer 5596 Queen Mary Road Hampstead, Quebec H3X 1W7
Nancy Joyce                             Nancy Joyce 705 Pine Street Lanoka Harbor, NJ 08734
NAREIT                                  NAREIT 1875 Eye Street, NW, #600 Washington, DC 20006-5413 ATTNL A/R
NASDAQ (ADV COMM)                       The Nasdaq Stock Market, Inc. PO Box 7777 W1270 Philadelphia, PA 19106-1270




51917563_1                                                                                                                                                      Page 7 of 12
                                            Case 21-10709-BLS               Doc  1 Filed 04/15/21
                                                                              Creditor Matrix
                                                                                                                  Page 19 of 23                             In re Money.Net Incorporated



Notice Party                                 Address
NASDAQ (Credit Clearing)                     NASDAQ c/o Credit Clearing House 200 Business Park Drive Armonk, NY 10504-1712 claim# 266591
NASDAQ (NEW)                                 The Nasdaq Stock Market, Inc. PO Box 7777 W1270 Philadelphia, PA 19106-1270
NASDAQ EX FEES LEV I&II                      Nasdaq - LBX #10200 PO Box 780200 Philadelphia, PA 19178-0200
Naviant                                      Naviant 999 Yamato Road Boca Raton, FL 33431
Ned Davis Research, Inc.                     Ned Davis Research, Inc. 600 Bird Bay Drive West Venice, FL 34285-8020
Neil Weinman                                 Neil Weinman 60 Stratford Road Hampstead, Quebec H3X 3C9
Netpicks                                     Netpicks 9400 Macarthur Blvd #134-417 Irving, TX 75063
New Bridge Tech Inc.                         New Bridge Tech Inc. 130 Seventh Ave #235 New York, NY 10011
New Jersey Natural Gas                       New Jersey Natural Gas PO Box 11743 Newark, NJ 07101-4743
New York Mercantile Exchange                 New York Mercantile Exchange c/o Barry Serota and Associates P.O. Box 1008 Arlington Heights, IL 60006
New York State Corporation Tax               New York State Corporation Tax Processing Unit P.O. Box 1909 Albany, NY 12201-1909
New York State Department of State           New York State Department of State Division of Corp, State Records and UCC One Commerce Plaza, 99 Washington Ave Albany, NY 12231
New York State Sales Tax                     NYS Sales Tax Processing POB 15168 Albany, NY 12212-5168
New York State Unemployment Ins              New York State Unemployment Ins POB 4301 Binghampton, NY 13902-4301
New York Times                               New York Times W7770 GA PO Box 7777 Philadelphia, PA 19175-0001
NewsEdge Corporation                         NewsEdge Corporation 80 Blanchard Road Burlington, MA 01803 ATTN: Paul McCarthy
Noonbell Investors II, LLC                   310 East 53rd Street - 29th Floor, New York, NY 10022 ATTN: Vikram S. Pandit
North American Quotations, Inc.              North American Quotations, Inc. P.O. Box 71558 Chicago, IL 60694-1558 ATTN: Accts Rec
NYC Department of Finance                    NYC Department of Finance P.O. Box 3929 New York, NY 10008-3929
NYS Corporation Tax                          NYS Estimated Corporation Tax PO Box 15200 Albany, NY 12212-5200
NYS Department of Labor                      NYS Department of Labor GPO POB 27435 New York, NY 10087-7435
NYS Department of State                      NYS Department of State Division of Corporations 41 State Street Albany, NY 12231
NYS Employment Contributions and Taxes       NYS EMPLOYMENT CONTRIBUTIONS AND TAXES PO Box 4119 Binghamton, NY 13902-4119
NYS Unemployment Insurance                   NYS Unemployment Insurance POB 4301 Binghampton, NY 13902-4301
NYSE Market, Inc.                            NYSE Market, Inc. POB 223695 Pittsburgh, PA 15251-2695
O.S. Telecom LLC                             O.S. Telecom LLC 355 South End Ave #18L New York, NY 10280
Oaklins DeSilva & Phillips LLC               Oaklins DeSilva & Phillips LLC 475 Park Avenue South, 22nd floor New York, NY 10016
Olark                                        Olark auto cbc
On24                                         On24 833 Market Street - #612 San Francisco, CA 94103
Online Trading Expo                          Online Trading Expo 23456 Madero - Suite 240 Mission Viejo, CA 92691 ATTN: ACCTS REC
Optionpro.com                                Optionpro.com 4861 North Dixie Highway - #4 Fort Lauderdale, FL 33334
Options Price Reporting Authority            Options Price Reporting Authority P.O. Box 775625 Chicago, IL 60677-5625
Orr Communications Inc.                      Orr Communications Inc. 255 Capri Circle North #3 Treasure Island, FL 33706
OTC Markets Group Inc.                       OTC Markets Group Inc. P.O. Box 29959 New York, NY 10087-9959
Ovsyannikov, Dmitriy                         Dmitriy Ovsyannikov 150 21st Street #2A Brooklyn, NY 11232
Pamela Johnston Inc.                         Pamela Johnston Inc. 252 Ridgewood Avenue Glen Ridge, NJ 07028
Paul Braverman                               Paul Braverman 58 Lispenard Street New York, NY 10013
Paul Fichtenbaum                             Paul Fichtenbaum 8 Silver Lake Chappaqua, NY 10514
Paul Malaspina                               Paul Malaspina 29 Pine Valley Drive Toms River, NJ 08757
Paul Rogers Kennedy, Esq.                    Paul Rogers Kennedy, Esq. 55 NE Fifth Avenue - 2nd fl Del Ray Beach, FL 33483
Pechenevskyi, Denys                          Denys Pechenevskyi Kroshki Street, 136 Dnepropetrovsk, Ukraine
Penton Media, Inc                            Penton Media, Inc 24652 Network Place Chicago, IL 60673-1246
Perfect Circle Media_                        Perfect Circle Media_ 2090 Pam Beach Lakes Blvd - 3rd fl West Palm Beach, FL 3409
Permission Data LLC                          Permission Data LLC 116 West 23rd Street - 5th fl New York, NY 10012
Peter J. Tamases & Associates                Peter J. Tamases & Associates 1700 Broadway - 8th fl Oakland, CA 94612
Phaedon Intl (US) Inc, DBA Selby Jennings    Phaedon International (US) Inc DBA Selby Jennings 140 East 45th Street - 15th floor New York, NY 10017




51917563_1                                                                                                                                                                       Page 8 of 12
                                       Case 21-10709-BLS               Doc  1 Filed 04/15/21
                                                                         Creditor Matrix
                                                                                                             Page 20 of 23                  In re Money.Net Incorporated



Notice Party                            Address
Phase2Media                             Phase2Media 420 Lexington Avenue Suite 2643 New York, NY 10179 ATTN: ACCTS RECEIVABLE
Philip Hart                             Philip Hart 8 Edgewood Place Maplewood, NJ 07040
Pitney Bowes Credit Corp                Pitney Bowes Credit Corp POB 856460 Louisville, KY 40285-6460
Play Nice Together, Inc.                Play Nice Together, Inc. PO Box 510 Elmsford, NY 10523
Polishinvestor.com                      Polishinvestor.com 10263 Fawncrest Loveland, OH 45140 ATTN: Accts Payable
Port Realty                             Port Realty 44 Greenwich Avenue - 2nd floor New York, NY 10011
Power Masters Electrical Contracting    Power Masters Electrical Contracting 385 Rider Avenue Bronx, NY 10451
Powers, Chapmen, DeAgostino, Meyers     Powers, Chapmen, DeAgostino, Meyers 3001 West Big Beaver Road - Suite 704 Troy, MI 48084
PR Newswire                             PR Newswire GPO Box 5897 New York, NY 10087-5897
Prodigy Communications                  Prodigy Communications POB 911436 Dallas, TX 75391-1436 ATTN: Accts Rec
Profitspi Pte Ltd                       Profitspi Pte Ltd 90 Cecil Street #10-02 Singapore 069531
Prophet Financial Systems               Prophet Financial Systems 115 Everett Avenue Palo Alto, CA 94301 ATTN: ACCTS REC
PSPrint                                 PSPrint 2861 Mandela Parkway Oakland, CA 94608
Quake                                   Quake 71 West 23rd St - #515 New York, NY 10010 Accts Rec
Quandl                                  active ACH vendor - need address
Quickbooks                              active ACH vendor - need address
QuoteTracker, L.P.                      QuoteTracker, L.P 4301 Wild Plum Court Austin, TX 78731 ACCTS RECEIVABLE
Rafael Cruz                             Rafael Cruz 109 Wayne St. Apt#4 Jersey City, NJ 07302
Rand Insurance Agency                   Rand Insurance Agency 1100 East Putnam Avenue POB 900 Riverside, CT 06878
Randy Deihs_                            Randy Deihs 1009 Dakota Drive Woodstock, IL 60098
Real Media                              Real Media 260 Fifth Avenue - 4th fl New York, NY 10001 ATTN: ACCTS REC
Real Team Systems Private Limited       Real Team Systems Private Limited 102, Bldg. No. 40 NRI Complex Nerul, New Bombay 400706 India
Real Time Traders.com, Inc              Real Time Traders.com, Inc c/o Lenora B. Foote, Atty POB 284 Buffalo, NY 14201
Reality Online                          Reality Online 1000 Madison Avenue - Third floor Norristown, PA 19403
Realtech Systems Corporation            Realtech Systems Corporation
Real-time Analysis & News Ltd.          Real-time Analysis & News Ltd. (RanSquawk) Level 22, HEron Tower 110 Bishopsgate London, EC2N 4AY
Real-time Analysis & News Ltd.          Real-time Analysis & News Ltd. (RanSquawk) Level 22, HEron Tower 110 Bishopsgate London, EC2N 4AY
Rebecca Winters                         Rebecca Winters 157 West 93rd Street - #1 New York, NY 10025
Reising, Ethington, Barnes              Reising, Ethington, Barnes PO Box 4390 Troy, MI 48099-4390
Reliable Plumbing                       Reliable Plumbing 540 West 35th Street New York, NY 10001
Remote Data Backup                      Remote Data Backup POB 543 Fort Collins, CO 80522
Reuters Newmedia, Inc                   Reuters Newmedia, Inc. c/o NCO Financial POB 41593 Philadelphia, PA 19101
Richard Detres                          Richard Detres 8720 Cobblestone Drive Tampa, FL 33615
Riskpulse                               Riskpulse 3300 N Interstate Hwy 35 fl 7 Austin, TX 78705-1849
Robert Ney                              Robert Ney c/o Sterling Peak, Inc. 353 Lexington Avenue - 3rd fl New York, NY 10016
Robin Eldridge                          Robin Eldridge 666 Greenwich Street #552 New York, NY 10014
Robinson Silverman Pearce               Robinson Silverman Pearce 1290 Avenue of the Americas New York, NY 10104 Accts Receivable
Robyn Ross                              Robyn Ross 809 8th Street, #6 Miami Beach, FL 33139
Ronald Black                            5596 Queen Mary Road, Montreal, Quebec, H3X 1W7 Canada
Ropes & Gray LLP                        Ropes & Gray LLP Mail Code: 11104 P.O. Box 11839 Newark, NJ 07101-8138
Rosalie Malaspina                       Rosalie Malaspina 29 Pine Valley Drive Toms River, NJ 08757
Ruchi Madan-Laezza                      825 Atterbury Lane, Franklin Lakes, NJ 07417
Russell/Mellon Analytical Services      Russell/Mellon Analytical Services 1313 Broadway Plaza Tacoma, WA 98402 ATTN: Paul Testroet
Ryan Smith_                             Ryan Smith_ 256 Tompkins Road Montgomery, NY 12549
S&P Capital IQ LLC                      S&P Capital IQ LLC 33356 Collection Center Drive Chicago, IL 60693-0333
S&P Dow Jones Indices                   Chicago Mercantile Exchange Inc. ATTN: Accounts Receivable PO Box 73672 Chicago, IL 60673-7672




51917563_1                                                                                                                                                   Page 9 of 12
                                         Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                             Creditor Matrix
                                                                                                                   Page 21 of 23                               In re Money.Net Incorporated



Notice Party                              Address
S&P Global Market Intelligence LLC        S&P Global Market Intelligence LLC 33356 Collection Center Drive Chicago, IL 60693-0333
SBC                                       SBC Bill Payment Center Chicago, IL 60663
Schiff Hardin LLP                         Schiff Hardin LLP 623 Fifth Avenue - 28th fl New York, NY 10022
Scott Cook_                               Scott Cook_ c/o JC Communications 711 Old Shore Rd Unit 2 Forked River, NJ 08731
Seamans Moving                            Seamans Moving POB 1034 Long Island City, NY 11101
Searchad Network                          Searchad Network 1836 Blake Street Suite Tower Denver, CO 80202 ATTN: Andrew Beckman
Secretary of State                        Franchise Tax, P.O. Box 898, Dover, DE 19903
Securities & Exchange Commission          Secretary of the Treasury, 100 F Street, NE, Washington, DC 20549
Securities and Exchange Commission        New York Regional Office, Attn: George S. Canellos, Regional Director, 3 World Financial Center, Suite 400, New York, NY 10281-1022
Securities Industry Association           Securities Industry Association 120 Broadway - 35th fl New York, NY 10271 ATTN: Christine Quilatan
Sendgrid                                  Sendgrid 375 Beale Street - 3rd fl, San Francisco, CA 94105
Shannon Bell                              454 West 46th Street #4DS, New York, NY 10036
ShelterPoint Life                         ShelterPoint Life PO Box 220727 Great Neck, NY 11021-5202 www.shelterpoint.com/epay
Sheryl Nance-Nash                         Sheryl Nance-Nash 260 West Market Street Long Beach, NY 11561
Shiseido Cosmetics (America) Ltd.         Shiseido Cosmetics (America) Ltd. POB 7247-8480 Philadelphia, PA 19170-8480
Silicon Valley Bank                       Silicon Valley Bank One Newton Executive Park - Suite 200 2221 Washington Street Newton, MA 02462 ATT: Mark Sperling
Simon Vincent                             Simon Vincent 8 Rosedale Road East Greenwich, RI 02818
Sinvin Realty                             Sinvin Realty 180 Varick Street New York, NY 10014
Six Exfeed Ltd.                           Six Exfeed Ltd. Seinaustrasse 30 1758 P.O. Box, Zurich Switzerland 8021 Zurich
Smith, Lease & Goldstein                  Smith, Lease & Goldstein 11 North Washington Street - #520 Rockville, MD 20850
SnapStream                                SnapStream 601 Sawyer - Suite 700 Houston, TX 77007
Social Games Makers LTD                   Social Games Makers LTD 35 New Road Belize City, Belize
Software & Information Industry Assoc.    Software & Information Industry Assoc. 1090 Vermont Avenue, NW Sixth Floor Washington, DC 20005
Softwerc Technologies, Inc                Softwerc Technologies, Inc 360 West Illinois - #522 Chicago, IL 60610 ACCTS RECEIVABLE
SourceMedia                               SourceMedia PO Box 71633 Chicago, IL 60694-1633
Spaceworks Real Estate Services, Inc.     Spaceworks Real Estate Services, Inc. 19 Bedford Street - 3rd floor New York, NY 10014
Spekulant                                 Spekulant Torvet 20,1 DK-8700 Horsens, Denmark ATTN: Henrik Filskov
SpryWare LLC                              Spryware, LLC C/O Pico Quantitative Trading LLC Pico Quantitative Trading 32 Old Slip - Suite 1601 New York, NY 10005
Standard & Poors                          Standard & Poors 55 Water Street- 46th fl New York, NY 10041 ATTN: Darrin Bentley
Standard & Poor's LLC                     Standard & Poor's LLC 2542 Collection Center Drive Chicago, IL 60693
Starr & Starr, PLLC                       Starr & Starr, PLLC 260 Madison Avenue - 17th fl New York, NY 10016
Stephen Zawadzkas                         Stephen Zawadzkas 306 Leonard Street #J1 Brooklyn, NY 11211
Sterling Peak, Inc. (vendor)              Sterling Peak, Inc. 353 Lexington Avenue - 2nd fl New York, NY 10016
Steven E. Orr                             Steven E. Orr 600 Washington St. - #207 New York, NY 10014
Steven Hung                               Steven Hung 23 Delbrook Road Morris Plains, NJ 07950
Steven J. Freiberg                        310 Vista Drive, Jericho, NY 11753
Stockbrokers.com                          Stockbrokers.com 900 North Franklin - Suite 505 Chicago, IL 60610 ATTS RECEIVABLE
Stockmarket.com                           Stockmarket.com 81 Big Oak Road Morrisville, PA 19067 ATTN: Howard
Stockmaven.net                            Stockmaven.net 18 Yirmeyahu Holon, Israel 58839 ATTN: Yosef Cohen
Stockpickreport.com                       Stockpickreport.com 4445 Youree Drive Shreveport, LA 71105 ATTN: Chester
Stockpoint                                Stockpoint, Inc. 2600 Crosspark Road Coralville, Iowa 52241
Stockselector.com                         Stockselector.com 113 West Main Street - #4 Jackson, MO 63755 ATTN: Mark
Stockwerld                                Stockwerld 308 Ferndale Road Williamsville, NY 14221 ATTN: Russ LiPuma
Stockworm Analytics, Inc.                 Stockworm Analytics, Inc. 127 Holmes Avenue NW Huntsville, AL 35801
StreetInsider.com                         StreetInsider.com 280 W. Maple #232 Birmingham, MI 48009
ST's OnlineInvestor                       OnlineInvestor P.O. Box 377 Mt. Morris, IL 61054




51917563_1                                                                                                                                                                      Page 10 of 12
                                            Case 21-10709-BLS                 Doc  1 Filed 04/15/21
                                                                                Creditor Matrix
                                                                                                                     Page 22 of 23              In re Money.Net Incorporated



Notice Party                                 Address
Studio-245 Inc.                              Studio-245 Inc. 245 Elizabeth Street #1 New York, NY 10012
Suffolk Software, LLC                        Suffolk Software, LLC 1 Suffolk Lane Clifton Park, NY 12065
Sunrise International Leasing Corporation    Sunrise International Leasing Corporation 5500 Waysata Blvd, #725 Golden Valley, MN 55416
Superior Information.com                     Superior Information.com 1617 Coalton Road Superior, CO 80027 ATTN: Accts Rec
Sven Nielsen                                 Sven Nielsen 6755 Mira Mesa Blvd - Suite #130 San Diego, CA 92121
Swickle, Thomas & Rosenblum, P.A.            Rosenblum & Rosenblum 700 South Andrews Avenue - #200 Fort Lauderdale, FL 33316
Symphony Communication Services, LLC         Symphony Communication Services, LLC 1117 S. California Avenue Palo Alto, CA 94304
Sync Search Digital                          Sync Search Digital Kathy Litt 4720 30th Ave S Minneapolis, MN 55406
Takeout Marketing                            Takeout Marketing 511 6th Avenue #212 New York, NY 10011
TBS                                          TBS 111 Maiden Lane - #700 San Francisco, CA 94108
Tech Effect                                  Tech Effect 341 West 22nd Street #1A New York, NY 10011
The American Reporter                        The American Reporter c/o MCA Intl 15316 N. Florida Ave. Tampa, FL 33613 ATTN: 1031275
The Bayard Firm                              The Bayard Firm 222 Delaware Avenue - #900 P.O. Box 25130 Wilmington, DE 19899
The Buck Corporation                         The Buck Corporation 1919 Sunset Ridge Rd Glenview, IL 60025
The Cognizant Group                          The Cognizant Group 195 Hudson Street #2C New York, NY 10013
The Dialog Corporation                       The Dialog Corporation c/o Paul Ziko Levy Diamond Bello POB 352 Milford, CT 06460
The Excite Network                           The Excite Network PO Box 26893 New York, NY 100187-6893
The Gator Corporation                        The Gator Corporation 2000 Bridge Pkwy - #100 Redwood City, CA 94065 ATTN: Accts Rec
The Halo Project                             The Halo Project 41 East 11th Street New York, NY 10003
The Internet Channel                         The Internet Channel 180 Varick Street - 4th floor New York, NY 10014
The Law Offices of Daniel A. Singer PLLC     The Law Offices of Daniel A. Singer PLLC 630 3rd Avenue, 18th Floor New York, New York 10017
The Motley Fool, Inc                         The Motley Fool, Inc Dept. CH 17010 Palatine, IL 60055-7010
The Street.com                               The Street.com 14 Wall Street New York, NY 10005 ATTN: Accts Rec
The Takeout Group                            The Takeout Group 185 Franklin Street - 2nd fl New York, NY 10013
The Telephone Man                            The Telephone Man
The Weisman Group                            The Weisman Group POB 331 Roslyn, NY 11576-0331 ATTN: Michele Weisman
Theflyonthewall.com. Inc.                    Theflyonthewall.com. Inc. 428 Springfield Summit, NJ 07928 ATTN: Accounts Receivable
Thomas Ricca                                 8 Devereux Drive, Manchester, NJ 08759
Thomas W. Tomljanovic                        Thomas W. Tomljanovic 6124 Bear Creek Road Lake Worth, FL 33467
Tiingo                                       Tiingo POB 491 Seekonk MA 02771
Time Warner Cable                            Time Warner Cable POB 11820 Newark, NJ 07101-8120
TipRanks Ltd                                 TipRanks Ltd Nachmani St. 14 Tel Aviv 6579424 Israel
Topica                                       Topica 620 Folsom Street - #300 San Francisco, CA 94107 ATTN: Accts Rec
Tradestation                                 Tradestation Technologies 8050 Southwest 10th St. - #4000 Plantation, Florida 33324 ATTN: Janice
Trading Markets                              Trading Markets 445 S. Figueroa #2930 Los Angeles, CA 90071 ACCTS RECEIVABLE
Trend Trader LLC                             Trend Trader LLC 15030 Hayden Road Scottsdale, AZ 85260
Tribal Fusion                                Tribal Fusion, Inc. 2200 Powell Street, #600 Emeryville, CA 94608 Brett Pennington
TRUSTe                                       TRUSTe 1180 Coleman Ave - Suite 202 San Jose, CA 95110
Trylon Communications, Inc.                  Trylon Communications, Inc. 274 Madison Avenue New York, NY 10016
TSP Total Sumparts                           TSP Total Sumparts 604 South King Street - Suite 200 Leesburg, VA 20175
TSX Inc.                                     TSX Inc. C/O T56297C POB 56297 Station A Toronto, ON M5W 4L1             CANADA
Twilio                                       Twilio 375 Beale Street San Francisco CA 94105
Tyvan Enterprises, Inc.                      Tyvan Enterprises, Inc. 485 East 500 North Lindon, UT 84042 ATTN: Rhett
Underground Signs & Visuals                  Underground Signs & Visuals 307 West 38th Street New York, NY 10018
Undertone Networks                           Undertone Networks 15 East 26th Street - #1903 New York, NY 10010
Unilinx                                      Unilinx 4625 Alexander Drive #110 Alpharetta, GA 30022




51917563_1                                                                                                                                                      Page 11 of 12
                                            Case 21-10709-BLS                Doc  1 Filed 04/15/21
                                                                               Creditor Matrix
                                                                                                                    Page 23 of 23                              In re Money.Net Incorporated



Notice Party                                 Address
UPS Store                                    The UPS Store 9 East 8th Street New York, NY 10003
USAM Group Inc.                              USAM Group Inc. 347 Fifth Avenue, Suite #800 New York, NY 10016
USCIS                                        USCIS c/o Barst Mukamal & Kleiner LLP Two Park Avenue - 19th fl New York, NY 10016
Vadim Velichko                               Vadim Velichko 140 East 16th Street #6D New York, NY 10003
Validea Inc.                                 Validea Inc. 693 Bloomfield Ave Bloomfield, CT 06002 ATTN: Accts Rec
Valubond Securities                          Valubond Securities 6 Piedmont Center #300 Atlanta, GA 30305
Vela Trading Systems LLC                     Vela Trading Systems LLC 211 East 43rd Street, 5th floor New York, NY 10017
Velocity Staffing                            Velocity Staffing 37 West 39th Street #603 New York, NY 10018
Verizon                                      Verizon POB 1100 Albany, NY 12250-0001
Victor Bang                                  Victor Bang 825 Palisade Avenue S-2 Fort Lee, NJ 07024
Vision On                                    Vision On 85 Broad St., FL 18 New York, NY, 10004
Vonage                                       Vonage POB 392415 Pittsburgh PA 15251-9415
Wall Street Horizon Inc.                     Wall Street Horizon Inc. 400 West Cummings Park #3650 Woburn, MA 01801
Wallstreettape.com                           Wallstreettape.com PO Box 5282 Somerset, NJ 08875 Accts Rec
Washington Mutual                            Washington Mutual POB 830105 Baltimore, MD 21283-0105
Weathernews, Inc.                            Weathernews, Inc. 333 W. El Camino Real #300 Sunnyvale, CA 94087-1307
Webhelp                                      Webhelp 175 Bloor Street East North Tower - 4th floor Toronto, Ontario M4W 3R8 CANADA
WebTrends                                    WebTrends c/o Gonzalez & Weichert 300-1 Route 17 - Suite 5 / POB 290 Lodi, NJ 07644-0290 ATTN: Michael Ryan
Wendy Papagjika                              Wendy Papagjika 3749 Carrisa Lane Olney, MD 20832
Weststone                                    Weststone c/o Advanced Product Group 1890 Marich Way Mountain Way, CA 94040
WeWork 175 Varick LLC                        WeWork 175 Varick LLC
WhenU.com                                    WhenU.com 494 8th Avenue - 21st fl New York, NY 10001 ATTN: Accts Rec
Whitegate PR                                 Whitegate PR 31-46 45th Street #2G Astoria, NY 11103
Whitehall Property Management, Inc.          Whitehall Property Management, Inc. 333 Hudson Street - Suite 901 New York, NY 10013
William Knox                                 William Knox 3376 North Central Chicago Ilinois 60634
William May                                  WILLIAM MAY / ATTORNEY 57 Post Street - #907 San Francisco, CA 94104
William Wright                               William Wright 1300 East Ft. Lowell Road, M-10 Tucson, AZ 85719-2206
Winslett Studnicky McCormick & Bomser LLP    Winslett Studnicky McCormick & Bomser LLP 6 East 39th Street, 6th floor New York, NY 10016 ATTN: Larry Studnicky
Winstar                                      Winstar 1577 Spring Hill Road - 4th floor Vienna, Virginia 22182 ATTN: Chuck Nance
Winstar Holdings L.L.C                       Winstar Holdings L.L.C 520 Broad Street Newark, NJ 07102 ATTN: Dan Dalena
Write the First Time                         Write the First Time POB 100 Hollywood, CA 90078-0100 ATTN: Debbie Gallo
Xasax Corporation                            Xasax Corporation 1001 Tenth Avenue South Naples, FL 34102
Xenomi                                       Xenomi 5 River Road - #201 Wilton, CT 06897
Xignite                                      Xignite, Inc. 1875 South Grant Street, #130 San Mateo, CA 94402
Yellowbrix                                   Yellowbrix 44 Canal Center Plaza #110 Alexandria, VA 22314 ATTN: Carmen Sullivan
Yeskoo, Hogan & Tamlyn LLP                   Yeskoo, Hogan & Tamlyn LLP 535 Fifth Avenue New York, NY 10017
Yodlee                                       Yodlee 3600 Bridge Parkway Redwood City, CA 94065
Yujin Lee                                    Yujinlee 130 East 36th Street #2 New York, NY 10016
Zachs Investment Research (data feed)        Zacks Investment Research, Inc. 10 South Riverside Plaza - Suite 1600 Chicago, IL 60606-3830 ATTN: Accts Receivable
Zacks Advisor (affiliate)                    Zacks Investment Management 155 N. Wacker Drive Chicago, IL 60606 ATTN: Terry Babe
Zacks.com                                    Zacks.com 155 North Wacker Drive - 6th floor Chicago, IL 60606 ATTN: Stephen Reitmeister
Zane Ullman                                  Zane Ullman 229 Maple Street #3 Brooklyn, NY 11225
Zeldes, Needle & Cooper                      Zeldes, Needle & Cooper 1000 Lafayette Blvd POB 1740 Bridgeport, CT 06601
Zen Engineering Network                      Zen Engineering Network 205 10th Street - #6P Jersey City, NJ 07302




51917563_1                                                                                                                                                                     Page 12 of 12
